Citation Nr: 1643210	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-15 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for psychosis or mental illness for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702.

2.  Entitlement to service connection for a psychiatric disability, to include schizophrenia, schizophreniform disorder, cognitive disorder, depression, and any associated sleep impairment.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to March 1986.  He had additional periods of service in the form of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Nebraska Army National Guard until August 1995, including a period of ACDUTRA from July 1987 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2015, the Board reopened and remanded the psychiatric service connection claim, and also expanded the issue to include sleep impairment due to a psychiatric disorder (separate from airway-related sleep disorders) pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Also at that time, the Board remanded the issue of eligibility for psychiatric treatment under 38 U.S.C.A. § 1702.

In June 2015, the Board referred to the Agency of Original Jurisdiction (AOJ) the issue of entitlement to service connection for dental disability, for VA outpatient dental treatment purposes.  As it does not appear that any action has yet been taken on that matter, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the psychiatric service connection claim in June 2015 order to obtain an opinion as to whether any current psychiatric disorder preexisted service and was aggravated therein, and whether any current psychiatric disorder is related to a closed-head injury sustained in a bicycle accident in service in June 1984.  The requested opinion was obtained in July 2015.

However, no opinion was requested or obtained as to whether any currently-diagnosed psychiatric disorder, including schizophrenia, first manifested during active service or during a period of ACDUTRA following active service.  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21), (24); 38 C.F.R. § 3.6 (a), (d) (2015).  ACDUTRA includes full-time duty performed for training purposes by members of the reserves or National Guard of any state. 38 C.F.R. § 3.6 (c) (2015).  Presumptive periods do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78   (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101 (24), 106. 

In this regard, the Board observes that while the Veteran received a certificate of achievement in the National Guard in 1993 for "going the extra mile," in December 1994 he received poor performance evaluations for his National Guard service, which noted his lack of dedication and pride and his absence from duty.  Then, in August 1995, he was separated as an unsatisfactory participant.

VA treatment notes dated from February 2004 through April 2004 suggest that the Veteran's drinking and substance abuse was a way of self-medicating his psychiatric symptoms, and were associated with "his AWOL while in military service."  In April 2004, it was noted that the Veteran's schizophrenic symptoms, "which at one time he seemed to be successfully self-medicating with his use of alcohol/drugs, now are worse."  He also reported that month that while he drank before service, his drinking increased during his period of active service when he went to Korea.  During January 1996 VA treatment, he reported a history of treatment in 1991 for alcohol abuse, and during a July 1996 VA examination, he reported a history of treatment for substance abuse over the last six years.  During that VA examination, he also described increasing psychiatric symptoms, to include paranoia and religious delusions, "over the period of time through the 1990s."  Such evidence indicates that the Veteran's onset of psychiatric symptoms may have occurred during the Veteran's period of active service or a subsequent period of ACDUTRA with the National Guard.  Thus, the Board finds that a medical opinion is necessary to address that theory of contention.

However, prior to obtaining such any medical opinion, it is necessary to verify the Veteran's specific dates of ACDUTRA.  While available personnel records contain orders with some dates of ACDUTRA, they do not contain all dates, as statements of retirement points earned reflect periods of ACDUTRA for which there are no associated orders or other verification.  It appears that an attempt at verification was undertaken in January 1997, but specific or accurate dates do not appear of record.   Therefore, further attempts should be made to verify all of the Veteran's periods of ACDUTRA.

Next, given the Veteran's reports of past treatment for substance abuse since 1990 or 1991, and the evidence indicating that the Veteran may have been using alcohol to self-medicate psychiatric symptoms, those records are potentially relevant and should be obtained.   Updated VA treatment notes should also be obtained.

Finally, the Board notes that the Veteran's appeal also includes the issue of entitlement to service connection for psychosis or mental illness for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702.  As the remanded service connection claim involves development to clarify and address the etiology of the Veteran's psychiatric disabilities, the Board finds that it is appropriate to defer final adjudication of the 38 U.S.C.A. § 1702  issue pending completion of the development of evidence on concerning the history of his mental health disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a completed release form for any private medical providers who have treated him for his substance abuse or mental health since his separation from service in 1986, to include any providers who treated him for substance abuse from 1990 to 1996.  After securing the necessary releases, the AOJ should request any relevant records.  If the records are not available, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

Updated VA treatment notes should also be obtained, along with any VA treatment notes dated prior January 1996.

2.  Verify the Veteran's periods of service in the Nebraska Army National Guard and Reserves, to include a list of his dates of ACDUTRA and INACDUTRA service.  The AOJ should document all efforts made to do so.  If the dates cannot be verified, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

3.  After associating all available records requested above with the claims file, forward the Veteran's claims file to a VA psychiatrist or psychologist for a medical opinion, with examination only if deemed necessary, and ask that he or she review the claims file. 

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a psychiatric disability was incurred during the Veteran's period of active service, or a verified period of ACDUTRA service. Please explain why or why not.

In rendering the opinions, the examiner should address the April 2004 VA treatment notes suggesting that the Veteran's substance use/abuse was self-medication of his psychiatric symptoms.

If the examiner cannot provide the above opinions without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  The AOJ should then review the complete record and re-adjudicate the claims remaining on appeal.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






